Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed. Key to allowance of these claims are the new claim limitations of 4/18/2022. The closest prior art is Gokhale and Jeon and Cannon. Together, the prior art teaches the mixtures of fatty acids and the amount of the required base oil and the use of a polymethacrylate polymer. The prior art however, fails to teach the new claim limitation where the C3 monomer required in claim 1 is present in the polymer in the amount of 35%-80% of the polymer. This is the key to the cold storage stability of the composition as a whole reflecting the last claim limitation.
Regarding claims 1-21, an oil formulation comprising C16-20 oil and having improved storage stability, the C16-20 oil formulation comprising:
(A) from 80% to 99%, based on the total oil formulation, of one or more C16-20 oil (A), wherein the one or more C16-20 oil (A) comprises from 20 % to 100% by weight of one or more of the saturated fatty acids selected from the group consisting of palmitic acid (C16:0), stearic acid (C18:0), eicosanoic acid (C20:0), based on the total weight of fatty acids in the Ci6-20 oil (A); and
(B) from 1 to 20 wt %, based on the total oil formulation, of an additive composition comprising
(C)  one or more polymer compound (C), wherein the amount of the one or more polymer compound (C) in the C16-20_011 formulation is from 0.1 to 10% by weight, based on the total weight of the oil formulation, and wherein the one or more polymer compound (C) is obtainable by polymerizing a monomer composition comprising from 0% to 40% by weight of one or more alkyl (meth)acrylate monomer of
formula (1) as found in claim 1
wherein R is hydrogen or methyl, R1 means a linear, branched or cyclic alkyl residue
with from 1 to 8 carbon atoms based on the total weight of the monomer composition,
c2) from 20% to 80% by weight of one or more alkyl (meth)acrylate monomer of formula (II) as found in claim 1
wherein R is hydrogen or methyl, R2 means a linear, branched or cyclic alkyl residue with 9 to 15 carbon atoms, based on the total weight of the monomer composition, 
and C3  from 35% to 80% by weight of one or more alkyl (meth)acrylate monomer of formula (III) as found in claim 1
wherein R is hydrogen or methyl, R3 means a linear, branched or cyclic alkyl residue with 16 to 40 carbon atoms, based on the total weight of the monomer composition,
wherein the C16-20 oil formulation has improved cold storage stability in that the oil formulation polymer remains a liquid and shows no signs of crystallization for 2 days of storage at 6°C, is not taught or fairly suggested in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771   
                                                                                                                                                                                                     /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771